PER CURIAM.
Todd Emerson Baker appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Baker v. District of Columbia, No. CA-01-472-2 (E.D. Va. filed Sept. 27, 2002 & entered Sept. 30, 2002). We dispense with oral argument because the facts and legal con*161tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.